Title: To James Madison from Joseph Nourse, 3 October 1806
From: Nourse, Joseph
To: Madison, James



Sir,
Treasury Department Register’s Office 3d. October 1806.

I have the honor to apply to you at the request of the Secretary of the Treasury, for the usual Estimates of your Department, of monies to be included in a general Appropriation, for the Services of the ensuing year, for the purpose of being laid before the Legislature of the United States at their ensuing meeting.  I am with the greatest respect Sir Your most obedt. & most Humble Servt.

Joseph Nourse
R.

